Citation Nr: 1513427	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-01 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a low back condition, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to June 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Des Moines, Iowa. 


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's low back condition was not present until many years after service and is not related to service, including as due to herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for a back condition, to include as due to herbicide exposure, have not been met. 38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided in a June 2009 and October 2009 letters.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist the Veteran in the development of the claim.  The RO has obtained service treatment and VA treatment records.  The Veteran was afforded VA examinations in January 2003 and May 2010.  The Board finds that these examinations are adequate; as they were conducted by medical professionals who reviewed the claims file, solicited history from the Veteran, performed thorough examinations, and provided opinions supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Thus, the Board concludes that VA has satisfied the duty to assist provisions of law. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. § 3.303(b).  Certain chronic diseases may be presumptively service connected if they manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3) , 3.309(a).  Continuity of symptomatology is required only where the condition noted during service or in the applicable presumptive period is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The provisions of § 3.303(b) only apply to the list of chronic disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can also be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).

The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, consistency with other evidence of record, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran seeks service connection for a low back condition, to include as due to herbicide exposure.  He contends that his condition is the direct result of a shrapnel wound, lifting and moving heavy artillery, and herbicide exposure during service.  

The Veteran's service treatment records confirm that the Veteran sustained a fragment wound to his left chest wall in August 1969.  However, service medical records following the accident do not reveal any complaints or treatment of low back pain.  The Veteran's separation examination in May 1970 revealed no abnormalities and a clinical evaluation of the spine was normal.  The report of medical history given by the Veteran upon separation from service specifically shows that he denied having a history of "back trouble of any kind."  

The Veteran underwent a VA Agent Orange examination in January 2003, where he reported a gradual onset of recurrent low back pain.  After performing a physical examination and reviewing x-rays, the VA examiner provided an impression of spondylosis and osteophytosis of the lower spine with chronic low back pain.  The examiner found that the Veteran's back condition is not attributable to any Agent Orange exposure sustained while serving in Vietnam.  No rationale was provided. 

VA treatment records from December 2002 to June 2009 show complaints of low back pain.  In September 2006, the Veteran reported that his back pain began 4 years ago and is slowly getting worse. 

The Veteran was afforded a VA examination in May 2010.  The Veteran reported back pain starting approximately in 2001-2002.  The Veteran denied back pain in service, specifically after being wounded.  He also stated that he no prior work related injury, motor vehicle accidents, sports injury, or participation in competitive sports in school.  By his retirement in 2002, the Veteran began noting weekly back pain, which has now progressed to daily pain. 

After performing a physical examination, the examiner diagnosed chronic low back pain as a result of multi-level degenerative joint disease of the lumbar spine with facet arthropathy.  He also opined that the Veteran's back condition is less likely as not caused by or the result of the shrapnel wound injury sustained in service.  In providing this opinion, the examiner noted that the Veteran sustained a superficial wound to the left axilla which did not penetrate the chest cavity and had no bone, nerve, or organ involvement.  The Veteran appeared to have a complete recovery and the separation examination failed to illicit any complaints of back pain or any other sequelae from the injury other than a scar.  Furthermore, the examiner noted that the Veteran denied back pain onset until early 2000.  His medical records do not reveal back pain from 1969 to 2002.  In fact, in September 2006, the Veteran reported that his back pain started 4 years ago.  Lastly, the VA examiner noted that the nature of the Veteran's ostearthritis predominantly affects people over the age of 50.  Genetic predisposition, prior injury, occupation, sports involvement, and obesity also play a role.  However, the examiner concluded that determining the causality of the Veteran's condition and his in-service wound is "illusive at best." 

The Veteran was seen by a VA provider in June 2011, where he reported that his back problems started 2 years after separation.  VA treatment records from July 2012 continue to show complaints of back pain and a diagnosis of degenerative joint disease.  

The medical evidence shows that the Veteran has a current back disability.  There is also evidence of in-service injuries.  As stated above, the Veteran's service treatment records reveal that he sustained a fragment wound to his left chest wall.  The record also indicates that that the Veteran served in the Republic of Vietnam; and thus, exposure to herbicide agents, including Agent Orange, is conceded.  Lastly, the Veteran contends that he was required to lift and move heavy artillery during service.  His DD-214 shows service as a fire crewman.  Thus, the Board finds no reason to doubt the Veteran's credibility and this in-service injury is also conceded. 

Nevertheless, the Board finds that service connection is not warranted on a direct basis as there is no evidence linking the Veteran's current back condition to his in-service injuries.  Service treatment records show no complaints of back pain.  A May 1970 clinical evaluation of the spine was normal and the report of medical history given by the Veteran upon separation from service specifically shows that he denied having a history of "back trouble of any kind."  Post-service treatment records also do not attribute the Veteran's back pain to his in-service injuries.  The January 2003 VA examiner found that the Veteran's back condition is not attributable to any Agent Orange exposure sustained while serving in Vietnam.  The May 2010 VA examiner also concluded that the Veteran's back condition is less likely as not caused by or the result of the in-service shrapnel wound injury.  The examiner reasoned that the Veteran's wound had no bone, nerve, or organ involvement and that his medical records show that he had a complete recovery.  The examiner also noted that the Veteran denied back pain onset until early 2000 and that post-service medical records show no complaints of back pain until 2002.  Lastly, the examiner reasoned that that the Veteran's ostearthritis predominantly affects people over the age of 50.  

The only other evidence in favor of a link between the Veteran's low back condition and in-service injuries is the Veteran's own assertions, which the Board has found to be unpersuasive in light of the evidence of record.  Notably, as a lay person, while the Veteran is competent to testify as to the symptoms he experiences (such as pain), it is beyond his competence to opine that his low back condition is related to service.  Such questions are medical in nature and may not be resolved by mere lay observation.  The Veteran does not have the training to opine regarding medical etiology.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Service connection is also not warranted on a presumptive basis under 38 C.F.R. § 3.307, as there is no evidence suggesting that the Veteran's low back condition manifested within one year of service separation.  Service connection is not warranted under 38 C.F.R. § 3.303(b), as there is no evidence showing that the back condition manifested in service, or that the Veteran had back problems during service or a continuity of symptoms after service. 

Lastly, the Board finds that presumptive service connection is not warranted under 38 C.F.R. § 3.307(a)(6).  Although the Veteran served in the Republic of Vietnam; degenerative joint disease of the lower back is not listed as a disease associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e) .

In light of the above discussion, the Board finds that the claim of entitlement to service connection for a low back condition, to include as due to herbicide exposure must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Entitlement to service connection for a low back condition, to include as due to herbicide exposure is denied. 



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


